DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 8/13/2021 has been entered and considered for this Office Action.

Drawings
The replacement drawing sheets for Figs. 11 and 12 appear minimally acceptable to overcome the drawing objection for Figs. 11 and 12 raised in the previous office; however, the replacement drawing sheet for Figs. 3A and 3B appear the same and therefore not sufficient to overcome the drawing objection for Figs. 3A and 3B raised in the previous Office Action (i.e., certain elements/labels/text are difficult to read).
The following is a quote of 37 CFR 1.84 Standards for drawings, subsections (l) Character of lines, number and letters and (m) Shading:
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the 

The Office understands the value in shading, especially in conveying depth and shapes of objects in 3D space; e.g., to illustrate dimensional surfaces of a sphere, a cone, a cube, etc. However, the use of shading in this case has obscured some of the labels/text to the extent that it is difficult to read. Since the shading is not even used to convey 3D, it is unclear what value use of shading even provides.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10, 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,555,721 B2 (hereinafter “reference patent”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent and instant application are both generally drawn to transmitting first and second ultrasound beams, each having a different frequency, sweeping the second ultrasound beam to intersect with the first ultrasound beam along the scanline of the first ultrasound beam, processing echoes associated with the interactions of the first and second ultrasound beams, and generating an image thereof.
Claim 1 of instant application
Claim 1 of reference application
A method of nonlinear ultrasound imaging, the method comprising:
A method of nonlinear ultrasound imaging, the method comprising:
transmitting a first ultrasound beam centered at a first frequency along a scan line;
transmitting, with a first transducer, a first ultrasound beam comprising a first 


transmitting, with a second transducer, a second ultrasound beam comprising a plurality of second ultrasound pulses, each second ultrasound pulse centered at a respective second frequency, wherein transmitting the second ultrasound beam comprises sweeping the second ultrasound beam in a direction such that each of the plurality of the second ultrasound pulses is respectively focused to intersect and interact with the first ultrasound pulse at a plurality of different respective voxels along the scan line as the first ultrasound pulse propagates along the scan line, wherein the respective second frequency is different than the first frequency;

receiving echoes associated with interaction of the first ultrasound beam and the second ultrasound beam at the plurality of voxels along the scan line; and
receiving, with a third transducer, a plurality of ultrasonic echoes associated with interactions of the first ultrasound pulse and the plurality of second ultrasound pulses in the plurality of different respective voxels along the scan line, wherein each of the plurality of ultrasonic echoes is centered at a respective third frequency that is based on the first frequency of the first ultrasound pulse and the respective second frequency of a respective one of the plurality second ultrasound pulses;

generating an ultrasound image based on the received echoes.
processing the plurality of ultrasonic echoes associated with the interactions of the first ultrasound pulse and the plurality of second ultrasound pulses in the plurality of different respective voxels along the scan line; and

generating an ultrasound image based on the processing.




Reference application
2
The method of claim 1, wherein the first ultrasound beam is transmitted with a first transducer, and

transmitting, with a first transducer, a first ultrasound beam (claim 1)

wherein the second ultrasound beam is transmitted with a second transducer, different than the first transducer

transmitting, with a second transducer, a second ultrasound beam (claim 1)
3
The method of claim 2, wherein the second transducer comprises a phased array of ultrasound transducers that performs the sweeping by at least beam steering the position of the second ultrasound beam.

The method of claim 1, wherein the second transducer comprises a phased array of ultrasound transducers that performs the sweeping by at least beam steering the second ultrasound beam. (claim 6)
4
The method of claim 1, wherein the echoes associated with interaction of the first ultrasound beam and the second ultrasound beam are received with a third transducer.

receiving, with a third transducer, a plurality of ultrasonic echoes associated with interactions of the first ultrasound pulse and the plurality of second ultrasound pulses (claim 1)
5
The method of claim 4, wherein the echoes are each centered at a respective third frequency based on the first frequency of the first ultrasound beam and the respective second frequency of the second ultrasound beam.
wherein each of the plurality of ultrasonic echoes is centered at a respective third frequency that is based on the first frequency of the first ultrasound pulse and the respective second frequency of a respective one of the plurality second ultrasound pulses (claim 1)

6
The method of claim 5, wherein the third frequency corresponds to a difference between the first frequency of the first ultrasound beam and the second frequency of the plurality of second ultrasound beam.

The method of claim 1, wherein the respective third frequency of the plurality of ultrasonic echoes associated with the plurality of different respective voxels corresponds to a difference between the first frequency of the first ultrasound pulse and the respective second frequency of the plurality of second ultrasound pulses that intersect and interact with the first ultrasound pulse at the plurality of different respective voxels. (claim 9)


The method of claim 1, wherein the first ultrasound beam and the second ultrasound beam intersect at different angles, each approximately 90 degrees, at each of the plurality of voxels.

The method of claim 1, wherein the first ultrasound pulse and at least one of the plurality of second ultrasound pulses intersect at an angle of approximately 90 degrees. (claim 12)
13
The method of claim 1, further comprising frequency modulating at least one of the first ultrasound beam and second ultrasound beam among discrete frequencies during the sweeping.

The method of claim 1, further comprising frequency modulating at least one of the first ultrasound beam and second ultrasound beam among discrete frequencies during the sweeping. (claim 2)
14
The method of claim 1, wherein generating the ultrasound image comprises frequency compounding.

The method of claim 1, wherein the processing further comprises frequency compounding. (claim 4)
15
The method of claim 14, wherein generating the ultrasound image further comprises spatial compounding.

The method of claim 4, wherein the processing further comprises spatial compounding. (claim 5)



Allowable Subject Matter
Claims 1-6, 10, 13-15 would be allowable if a Terminal Disclaimer is filed as discussed above.
Claims 7-9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Applicant’s arguments filed 8/13/2021 with regards to the prior art of record is persuasive. The prior art rejection is withdrawn.

Fatemi-Booshehri et al., US 5,991,239
Greenleaf et al., US 5,903,516
Hansen, US 3,987,673
Al Mayiah, US 2016/0339273 A1
Wilson, US 2015/0141874 A1
Salama et al., US 2009/0281422 A1
Averkiou, US 2002/0040188 A1
Pretlow, US 5,601,086
Park et al., US 2015/0289846 A1

Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not entirely persuasive. Although Applicant’s arguments regarding the prior art are found to be persuasive, drawings objection and non-statutory double patenting rejection persist for the reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793